DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102 or in the Alternative 35 USC § 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 8-13 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over US20100292544 to Sherman et al. (Sherman).  

In regards to Claim 8, Sherman teaches a method for generating a warning at a physiological parameter monitoring device (see entire document, for example Fig. 2, Alarm 218), the method comprising: determining that a respiration sensor device is attached to the physiological parameter monitoring device (see entire document, for example Fig. 2, Sensor input 232, 204; and Fig. 3A, steps 240 start-up and self-check, para. 0039 and Page 6, Service Codes, for example 1003 Self Check Failure.  In addition, when the user assembles the device for use or attaches the sensor device to the patient, the user and/or monitoring device necessarily determines that a sensor device is attached to the monitoring device), and when it is determined that the respiration sensor device is attached to the physiological parameter monitoring device, displaying a warning message to a user of the physiological parameter monitoring device, wherein the warning message instructs the user to adjust a connection between the respiration sensor device and the physiological parameter monitoring device (see entire document, for example para. 0075 and page 11, Service Code 2090 "The operator should check the breathing circuit and exhalation valve to assure that all connections are tight.").

In regards to Claims 9 and 10, Sherman teaches the respiration sensor device is a sensor device that monitors carbon dioxide from a patient (Claim 9) and the respiration sensor device monitors end-tidal carbon dioxide from the patient (Claim 10) (see entire document, for example para. 0005 "end-tidal CO.sub.2 (ETCO2)….carbon dioxide"). 

In regards to Claim 11, Sherman teaches the warning message is displayed on a user interface of the physiological parameter monitoring device (see entire document, for Fig. 2 and Fig. 3A, Display 256 and Fig. 3B, Fig. 4 "Check Circuit for Lose Hose/Line"). 

In regards to Claims 12 and 13, Sherman teaches the warning message instructs the user to tighten a connection between the respiration sensor device and the physiological parameter monitoring device (see entire document, for example para. 0075 and page 11, Service Code 2090 "The operator should check the breathing circuit and exhalation valve to assure that all connections are tight.").  The Examiner acknowledges the claim limitation recites "the warning message instructs the user to tighten a connection" and Sherman teaches the operator should check the breathing circuit and exhalation valve to assure that all connections are tight. The Examiner finds that a warning message that instructs the user to tighten a connection is an obvious variant of the warning message taught by Sherman that the operator should assure all connections are tight, because if they are not tight, the operator would tighten the connection. 

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure see US 20040016768 to Teixeira, para. 0097 "Once start has been indicated, the system can monitor to determine when the connection to the target gas source is complete (block 315); if no target gas source is found, or a misalignment or under pressure condition is sensed, an alert or notice can be rendered so that a user can connect (block 317) (or tighten or correct the connection) the target gas source or replace with a new target gas source. When the connection is complete, the system is notified (block 318)."

Response to Applicant's Amendments and Arguments
Applicant's amendment and arguments filed March 15, 2022 have been fully considered. 

In regards to the double patenting rejection between Claims 12 and 13, the rejection is withdrawn because Applicant's arguments that Claim 12 does not relate to monitoring ETCO2 is persuasive (but, see Claim 10). 

In regards to the rejection under 35 USC 102 or in the alternative 35 USC 103, Applicant's arguments are non-persuasive.  More particularly, Applicant argues that:
	When a carbon dioxide sensor 904 is connected to a patient, the carbon dioxide sensor must be correctly attached to the physiological parameter monitoring device 200 in order for the physiological parameter monitoring device 200 to obtain accurate readings from the carbon dioxide sensor. However, it is possible to connect the carbon dioxide sensor incorrectly, thereby producing inaccurate readings from the carbon dioxide sensor. Furthermore, a clinician may not realize that the carbon dioxide sensor is connected incorrectly. Application, para. [0098]. (Underlining by Examiner)

	A common way of incorrectly connecting the carbon dioxide sensor is to fail to completely tighten a connection of the carbon dioxide sensor to the physiological parameter monitoring device 200. To mitigate against incorrectly tightening the connection of the carbon dioxide sensor to the physiological parameter monitoring device 200, the physiological parameter monitoring device 200 prompts the clinician each time the carbon dioxide sensor is attached to the physiological parameter monitoring device 200 to remind the clinician to connect the carbon dioxide sensor correctly. Id. at [0099]. The prompt can be a warning message that instructs the clinician to turn a connector completely to the right until tight. Id. at [0118].


	Applicant concludes that Sherman fails to teach "when it is determined that the respiration sensor device is attached" (Claim 8) and "upon determination that the respiration sensor device is attached"  (Claim 13) because "Sherman discloses generating a code when the pressure drops, while claim 8 requires display a message when the respiration sensor device is attached (i.e., a type of reminder notice).  Applicant argues Claim 13 similarly. 

In response thereto, the Examiner finds that the broadest reasonable interpretation of the claim is broader than the example of providing a type of reminder notice to the clinician to connect the carbon dioxide sensor correctly as set forth by Applicant .  More particularly, as pointed out by Applicant, the Specification teaches "the clinician is prompted each time the CO2 sensor is attached to the PMP device 200 to remind the clinician to connect the CO2 sensor correctly". However, the claims are not so limited, but rather the claims recite "when it is determined" and "upon determination" such that the broadest reasonable interpretation of such terms includes both an initial as well as an existing connection of the respiration sensor device.   More specifically, Applicant could have limited the claims that each time the CO2 sensor is attached to the PMP device 200 to remind the clinician that the CO2 sensor must be turned completely to the right until tight (see published Specification, para. 0099 and 0100).  However, Applicant choose broader claims which read on the prior art which includes the self -checking taught by the prior art.  Applicant cannot argue the example is different from the prior art, but rather the test is whether the claims are different from the prior art.  In the instant application, the claims read on the prior art as explained above.  Accordingly, the rejection is maintained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892. The examiner can normally be reached Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MITCHELL E. ALTER
Examiner
Art Unit 3791

/MITCHELL E ALTER/Examiner, Art Unit 3791              
/CHRISTIAN JANG/Primary Examiner, Art Unit 3791